DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Barnes et al. (US Patent Application Publication US 2007/0251671 A1).
Regarding claim 1, Barnes discloses  (Figure 1-4 and 10-15) a cell (an individual cell formed of spaced apart pairs of plates 9, 11 or 13 per paragraph 0079) for use in a heat exchanger (heat exchanger 1),  comprising: a pair (any one of plate pairs 9, 11 or 13) of mutually spaced-apart plates configured and arranged to define: an internal fluid flow path of the cell (an internal passage formed by the plate pairs for cooling fluid to flow within the plate pair per paragraph 0082) ; and 

 wherein the mutually spaced-apart plates (9, 11, or 13) are connected to each other along the periphery thereof, except at positions where at least one inlet to and at least one outlet from the internal fluid flow path are located (the plate pairs are sealed at their edges per paragraph 0079 except at the connections to the inflow header 3 and the outflow header 5 per paragraph 0080 and 0081);
a plurality of heat exchange elements (pins 67, 69, 71, 73) arranged in each of the fluid flow paths (pins bridge the spaced apart plates and extend into the spacings 15, 17, and 19 per paragraph 0086);
and at least one supply conduit (at flexible pipes 21, 23, or 27) extending from the at least one inlet to the internal fluid flow path (pipes 21, 23 and 27 connect to the inlet of mutually spaced apart plates 9, 11, and 13 per paragraph 0082);
 wherein the at least one supply conduit (at flexible pipes 21, 23, or 27) has at least one flexible portion that is compressible and expandable in a direction in which the at least one supply conduit extends (the tubular ducting means of flexible pipes 21, 23, or 27 are flexible and expandable per paragraph 0007).
Regarding claim 3, Barnes discloses the claim limitations of claim 1 above however Barnes does not explicitly disclose the at least one supply conduit (in the embodiment of figure 14 where flexible pipes at tube 359 is equivalent to the at flexible pipes 21, 23, or 27 of figure 1) comprises a nozzle pipe portion that diverges in the direction of the at least one inlet  to the internal fluid flow path (the fluid flows into a nozzle like diverging portion between protrusion 355 and where the fluid enters the internal space past connecting side 347 as seen in figure 14 and per paragraph 0105).

Regarding claim 4, Barnes discloses the claim limitations of claim 1 above and Barnes further discloses the plurality of heat exchange elements (pins 67, 69, 71, 73) of at least one of the fluid flow paths is defined by at least one discrete spatial component (at an individual pin 67, 69, 71, or 73) incorporating at least a portion of the plurality of heat exchange elements and is at least connected to an adjacent one of the mutually spaced-apart plates (as seen in figure 2).
	Regarding claim 5, Barnes discloses the claim limitations of claim 1 above and Barnes further discloses the plurality of heat exchange elements of the internal fluid flow path is defined by at least one discrete spatial component incorporating at least a portion of the plurality of heat exchange elements and is connected to both mutually spaced-apart plates (in the example of plate pair 11 in figure 2 the pins connect the plates 51 and 53 by bridging the space between plates 59 as seen in figure 2 and per paragraph 0085).
Regarding claim 6, Barnes discloses the claim limitations of claim 4 above and Barnes further discloses at least one discrete spatial component (at an individual pin 67, 69, 71, or 73) is selected from the group consisting of a wire wound to a coil, a wire mesh, a foil, a louvre, an elongated rib (the pins from a rib like structure between plates as seen in figure 2).
Regarding claim 8, Barnes discloses the claim limitations of claim 1 above and Barnes further discloses a heat exchanger (1) comprising: a stack of cells (cells formed of spaced apart pairs of plates 9, 11 or 13 per paragraph 0079 with a stack of cells as seen in figure 1 and 3); and a housing enclosing the stack of cells ( a housing for the second fluid, the hot fluid that flows between the plate pairs, in the form of plenum chambers which would constitute the housing per paragraph 0083) .
	Regarding claim 9, Barnes discloses the claim limitations of claim 8 above and Barnes further discloses a discharge header (outflow header 5) for discharging fluid from the internal fluid flow path of the respective cells (per paragraph 0082); wherein the discharge header comprises a connection plate provided with slotted discharge openings (at the slots for inflow of fluid from tubes 29, 31, 33); wherein the connection plate is arranged against the cells (the header 5 is arranged against the cells in plate pairs 9, 11 or 13 via the tubes 29, 31, and 33); and wherein each of the slotted discharge openings is aligned with an outlet  of an internal fluid flow path of a cell (an outlet from tubes 29, 31, or 33 of the individual plate pairs 9, 11, or 13 ).
	Regarding claim 10, Barnes discloses the claim limitations of claim 9 above and Barnes further discloses the discharge header (5) is composed of only the connection plate and a closure component (the header 5 is closed at the end opposite the end 39 as fluid only passes out end 39 per paragraph 0082) at the position of the stack of cells; and wherein the connection plate and the closure component jointly form a pipe-like entirety (the header 5 forms a pipe per figure 1 and per paragraph 0079).
Regarding claim 11, Barnes discloses the claim limitations of claim 8 above and Barnes further discloses a supply header (header 3) for supplying fluid to the internal fluid flow path of the respective cells (per paragraph 0082); wherein the at least one inlet to the internal fluid flow path of the respective cells (the inlet of mutually spaced apart plates 9, 11, and 13) is connected to the supply header (3) through the at least one supply conduit of the cells (pipes 21, 23 and 27 connect to the inlet of mutually spaced apart plates 9, 11, and 13 per paragraph 0082).
Regarding claim 12, Barnes discloses the claim limitations of claim 11 above and Barnes further discloses the supply header (3) comprises a connection plate (31) having supply openings (at the openings for supply of fluid into tubes 21, 23, or 27); and wherein the at least one supply conduit (pipes 21, 23 and 27) of the cells is connected to the connection plate  at the position of a supply opening (pipes 21, 23 and 27 are connected to the openings for pipes 21, 23 and 27 in the header 3 per paragraph 0082).
Regarding claim 13, Barnes discloses the claim limitations of claim 12 above and Barnes further discloses the supply header (3) is composed of only the connection plate (31) and a closure component (the header 5 is closed at the end opposite the end 35 as fluid only passes into end 35 per paragraph 0082) at the position of the stack of cells; and wherein the connection plate and the closure component jointly form a pipe-like entirety (the header 3 forms a pipe per figure 1 and per paragraph 0079).
Regarding claim 14, Barnes discloses the claim limitations of claim 11 above and Barnes further discloses (figure 3 and 4) a holder component (connection member 87 which similarly connects the lower header 3 to the plate pairs as the upper connection member 83 connects to the header 5 per paragraph 0087) for supporting the cells (plate pairs 9, 11, and 13) on the supply header (as seen in figure 3).
	Regarding claim 15, Barnes discloses the claim limitations of claim 14 above and Barnes further discloses the holder component (connection member 87 which similarly connects the lower header 3 to the plate pairs as the upper connection member 83 connects to the header 5 per paragraph 0087) is shaped like a rack or a plurality of adjacent racks (as seen in figure 4); and wherein holder component is configured to receive and hold a portion of the respective cells (the connection members  hold the cells per paragraph 0087-0088).
	Regarding claim 18, Barnes discloses the claim limitations of claim 1 above and Barnes further discloses the internal fluid flow path of the cell is configured between two inner surfaces of the mutually spaced-apart plates facing each other ( the inner flow path is between plates 51 and 53 of cell 11 for example as seen in figure2); and the external fluid flow path of the cell (through spacings 15, 17, and 19 which constitute a flow path for a second fluid per paragraph 0080) is configured at two outer surfaces of the mutually spaced-apart plates facing away from each other (as seen in figure 2 with the pins 67, 69 and 77 extending tonto the spacings 15 and 17 per paragraph 0086).
	Regarding claim 19, Barnes discloses the claim limitations of claim 8 above and Barnes further discloses the plurality of heat exchange elements (pins 67, 69, 71, 73) of at least one of the fluid flow paths is defined by at least one discrete spatial component (at an individual pin 67, 69, 71, or 73) incorporating at least a portion of the plurality of heat exchange elements and is at least connected to an adjacent one of the mutually spaced-apart plates (as seen in figure 2).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent Application Publication US 2007/0251671 A1) in view of Parker (US Patent 4,310,960).
Regarding claim 2, Barnes discloses the claim limitations of claim 1 above however Barnes does not explicitly disclose the at least one flexible portion of the at least one supply conduit includes a bellows-shaped pipe portion.
Parker teaches (Figure 1-3) a heat exchanger (10) using a plurality of cells formed by spaced apart plates (30) where and inlet to the cells (at inlet pipe 24)  includes a flexible portion that includes a bellows-shaped pipe portion (at bellows portion 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible pipes of Barnes to be pipes with bellows portions to provide the flexibility as taught by Parker. Doing so would provide a known alternative structure for providing flexibility at an inlet to cells. Doing so would provide a well-known structure that can adjust for dimensional variation as recognized by Parker (per Col. 3, line 32-34). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent Application Publication US 2007/0251671 A1) in view of Karlen et al  (US Patent Application Publication US 2016/0178287 A1).
Regarding claim 7, Barnes discloses the claim limitations of claim 4 above and Barnes further discloses the plurality of heat exchange elements of at least one of the fluid flow paths is defined by a plurality of discrete spatial components 
However Barnes does not explicitly discloses that the heat exchange elements that includes a wire wound to a coil; wherein the spatial components extend alongside each other in a substantially parallel arrangement.
Karlen teaches (Figure 1A-1B) a heat exchange element including a plurality of discrete spatial components that includes a wire wound to a coil (in individual double helix pins 103); wherein the spatial components extend alongside each other in a substantially parallel arrangement (as seen in figure 1A and 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic pins of Barnes to be the double helix pins of Karlen. Doing so would provide an alternative pin structure that can be used to enhance the heat exchange efficiency over traditional heat exchangers as recognized by Karlen (per paragraph 0026, and 0037).
Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent Application Publication US 2007/0251671 A1) in view of Nash (US Patent Application Publication US 2004/0065073 A1).
Regarding claim 16, Barnes discloses the claim limitations of claim 1 above and Barnes further discloses a micro gas turbine comprising; a compressor (the heat exchanger receives cooler air from a compressor per paragraph 0053); a turbine (the recuperator/heat exchanger is used with a gas turbine  per paragraph 0052 and receives exhaust gas per paragraph 0053); a combustor (a combustor is implicitly disclosed as the recuperator/heat exchanger relates to a gas turbine for  power generation per paragraph 0052-0054 which would have a combustor to burn the gas for power generation as is well known within the art); and a heat exchanger (1) comprising: a stack of cells (cells formed of spaced apart pairs of plates 9, 11 or 13 per paragraph 0079 with a stack of cells as seen in figure 1 and 3); and a housing enclosing the stack of cells ( a housing for the second fluid, the hot fluid that flows between the plate pairs, in the form of plenum chambers which would constitute the housing per paragraph 0083) .
However Barnes does not explicitly disclose the specific configuration wherein the compressor  is configured to take in and pressurize gas; wherein the combustor  is configured to take in pressurized gas from the compressor and to generate hot gas on the basis of fuel combustion; wherein the turbine  is configured to take in and expand hot gas generated by the combustor; and wherein the heat exchanger is configured and arranged to pre-heat pressurized gas before being supplied to the combustor by allowing the pressurized gas to exchange heat with expanded gas obtained from the turbine as Barnes only generally disclose the components of the gas turbine. 
Nash teaches (Figure 1-2) a recuperator heat exchanger (heat exchanger 35) for a turbine power generation system (in microturbine engine 10) that includes a combustor  configured to take in pressurized gas from the compressor and to generate hot gas on the basis of fuel combustion (combustor 20, receives preheated compressed air from the compressor 15 and the recuperator 35 to create hot flow products by combustion of fuel per paragraph 0018-0019); a turbine configured to take in and expand hot gas generated by the combustor (turbine 25 receives  the products of combustion from the combustor per paragraph 0019); the heat exchanger (recuperator heat exchanger 35) is configured and arranged to pre-heat pressurized gas before being supplied to a combustor by allowing the pressurized gas to exchange heat with expanded gas obtained from the turbine (per paragraph 0020 gas from the turbine enters the recuperator 35 where it preheats the compressed air). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic/generally disclosed microturbine system of Barnes to include the specific fluid connections explicitly disclosed by Nash. Doing so would provide a structure for a turbine power generation system that could improve the efficiency of the combustor by preheating air entering the combustor using turbine exhaust gas a recognized by Nash (per paragraph 0020).
Regarding claim 17, Barnes discloses the claim limitations of claim 16 above and Barnes in view of Nash further discloses the internal fluid flow path of each of the cells (20) of the heat exchanger (1) is in communication with the compressor (102) for taking in pressurized gas from the compressor (cooler air from the compressor is received within the heat exchanger per paragraph 0053 of Barnes ); and wherein the external fluid flow path of each of the cells of the heat exchanger is in communication with the turbine for taking in expanded gas from the turbine (hot exhaust gasses exchange heat with the cooler air from the compressor per paragraph 0053).
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. Regarding the arguments against Barnes as applied to claim 1, specifically that Barnes does not disclose at least one flexible portion that is compressible and expandable in a direction in which the supply conduit extends. The examiner respectfully disagrees and notes that the way the conduits are flexible is broadly defined in claim 1 and not limited to the specific structure seen in the figures of the instant application. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Barnes does not disclose a longitudinally compressible/expandable pipe where the pipe compresses along a central axis of the pipe) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Barnes discloses wherein the at least one supply conduit, at flexible pipes 21, 23, or 27,  has at least one flexible portion that is compressible and expandable in a direction in which the at least one supply conduit extends, the tubular ducting means of flexible pipes 21, 23, or 27 are flexible and expandable per paragraph 0007, where the tubes themselves flex  to allow for movement  of the plates of the heat exchanger, as such as the pipes flex they can flex along a longitudinal direction between the plates and the header 3. Therefore for at least these reasons Barnes still discloses the claim limitations of claim 1.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Barnes discloses all of the claim limitations of claim 1 but does not explicitly disclose any bellows shaped portion is a means for giving flexibility. Parker discloses that it is known within the heat exchange art to use a bellows shaped portion of pipe to that can adjust for dimensional variation as recognized by Parker (per Col. 3, line 32-34). Barnes discloses the need for flexibility between the header and the plates of a heat exchanger and to provide flexible pipes to provide that flexibility. Parker simply disclose an alternative pipe structure that can give longitudinal flexibility in a heat exchanger. As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible pipes of Barnes to be pipes with bellows portions to provide the flexibility as taught by Parker as both sections of pipe provide a flexible fluid connection. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763